ORDER
The Disciplinary Review Board having filed -with the Court its decision concluding that THOMAS F. BULLOCK of MILMAY, who was admitted to the bar of this State, in 1976, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(c)(failure to provide written fee agreement and settlement statement) and RPC 8.4(c)(misrepresentation), and good cause appearing;
It is ORDERED that THOMAS F. BULLOCK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.